Citation Nr: 1400843	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel




INTRODUCTION

The appellant is the widow of the Veteran who served on active duty from May 1950 to May 1955.  The Veteran died in April 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma that denied service connection for cause of death. 

In May 2011, the Board remanded the claim for additional development, including obtaining a VA medical opinion to assist in determining whether it is at least as likely as not that the Veteran's death was etiologically related to service-connected posttraumatic stress disorder (PTSD).  In September 2012, the Board denied entitlement to service connection for cause of death.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated May 2013, the Court granted a Joint Motion for Remand (JMR), which vacated the September 2012 Board decision and remanded the issue to the Board for development and readjudication consistent with the JMR.


FINDINGS OF FACT

1.  The Veteran died in April 2008.  The amended certificate of death lists the immediate cause of death as acute myocardial infarction, and the underlying cause of death as posttraumatic stress syndrome and hypertension.

2.  At the time of his death, the Veteran's service-connected PTSD was rated at 30 percent disabling.

3.  The Veteran's cause of death is etiologically related to service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 1310, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for cause of death.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Law and Analysis

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. 
See 38 C.F.R. § 3.312(c).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).

The Veteran died in April 2008.  The original Certificate of Death listed the immediate cause of death as acute myocardial infarction, and the underlying cause of death as service connected hypertension.  Thereafter, the Certificate of Death was amended.  The amended Certificate of Death lists the immediate cause of death as acute myocardial infarction, and the underlying cause of death as posttraumatic stress syndrome and hypertension.

At the time of his death, the Veteran's service-connected PTSD was rated at 30 percent disabling. 

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's cause of death is etiologically related to service-connected PTSD.  Pursuant to the May 2011 Board remand, the appellant was provided a May 2011 VA medical opinion and a March 2012 addendum to assist in determining whether the Veteran's service-connected PTSD contributed substantially or materially to cause death.  The examiner furnishing the May 2011 VA medical opinion stated that "the allegation of the association of PTSD with the Veteran's death from myocardial infarction is without merit and cannot be supported by medical literature;" however, no pertinent rationale or discussion of the medical evidence of record was provided.  In particular, the VA examiner did not reconcile his opinion with the amended Certificate of Death listing service-connected PTSD as a contributory cause of death.  Nor did he address a January 2007 VA psychology note reflecting the Veteran's complaint that: "My blood pressure goes [up] when I come here.  It's usually lower at home.  I get stressed even with group and when I get home I feel like I've been run over by a freight train."  

In a VA "Fast Letter" issued in March 2013 (Fast Letter 13-04, March, 2013), VA noted that service connection for cause of death is warranted where the cause of death listed on the death certificate matches one or more of the deceased veteran's service-connected disabilities.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's cause of death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the Veteran's cause of death is granted.



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


